DETAILED ACTION
Response to Arguments
Applicant’s arguments, see entire response, filed 01 August 2022, with respect to previous objections made by the Examiner, have been fully considered and are persuasive.  All objections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance and indication of allowance of instant independent claims 1 and 8 are the inclusion of the limitations and/or method steps in a measuring device and method for measuring physical properties of a molten metal fluid including a recording unit recording vessel information of a draining vessel, a transform unit transforming a weight (measured weight) of the molten metal fluid accumulated in a loader during a time period into a first length criterion (first head criterion), a computing unit configured to simulate the flowing of the molten metal fluid to have a second length criterion (second head) by assuming physical parameters of the molten metal fluid and of the vessel and a processor processing to minimize a difference function of the first and second length criterions wherein the difference function is minimized, in combination with the other recited elements and/or method steps.   The closest prior art is cited by the Applicant, “A New Method of Dynamically Measure the Surface Tension, Viscosity, and Density of Melts” to Roach et al., which discloses many similar elements and steps, employing difference function to be minimized (i.e. convergence to less than a specified tolerance), however, the head values are based on a flow rate of the molten metal fluid/melt, unlike the instant invention, which employs vessel information as defined in the instant disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861